Case: 20-30739    Document: 00516404243        Page: 1     Date Filed: 07/22/2022




          United States Court of Appeals
               for the Fifth Circuit                                United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 22, 2022
                                No. 20-30739                          Lyle W. Cayce
                                                                           Clerk

   Erie Moore, Jr.; Tamara Green; Tiffany Robinson,

                                                         Plaintiffs—Appellants,

                                    versus

   LaSalle Management Company, L.L.C., incorrectly named as
   LaSalle Corrections L.L.C.; Ray Hanson; Gerald
   Hardwell; Roy Brown; Reginald Williams; Kenneth
   Hart; Danielle Walker; Duan Rosenthal; Jeremy
   Runner; Reginald Curley, incorrectly named as Reginald
   Curly; City of Monroe; Sheriff of Ouachita Parish;
   Donald Murphy; Chase Wells; Tommy Crowson, incorrectly
   named as Officer Crowson; William Mitchell, incorrectly
   named as Nurse Mitchell; Alton Hale; Richwood
   Correctional Center, L.L.C.; Archie Aultman, incorrectly
   named as Aultman,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                          USDC No. 3:16-CV-1007


   Before Higginson, Willett, and Ho, Circuit Judges.
   Don R. Willett, Circuit Judge:
Case: 20-30739       Document: 00516404243         Page: 2   Date Filed: 07/22/2022




                                    No. 20-30739


          Erie Moore was arrested for disturbing the peace and taken to a private
   prison. One day later, Moore was dead—the victim of a traumatic brain
   injury that, experts say, prison staff inflicted through repeated blows to his
   head. Indeed, staff had bragged—openly and for years—about punishing
   handcuffed inmates with pepper spray and beating them senseless in a
   cameraless corridor. Plaintiffs say that’s what happened here.
          Some of Plaintiffs’ claims made it past summary judgment. Others did
   not. For the reasons below, we AFFIRM in part, REVERSE in part, and
   REMAND for proceedings consistent with this opinion.
                                         I
                                         A
          Many cities privatize their prisons. Monroe, Louisiana is no
   exception. From 2001–2019, the City engaged Richwood Correctional
   Center, LLC, to house arrestees and inmates. Their agreement required
   Richwood to “operate, manage, supervise and maintain the facility and
   provide for the secure custody, care and safekeeping of inmates” in
   accordance with certain state standards. Richwood assigned its rights and
   obligations under the agreement to LaSalle Management, LLC. In short,
   Richwood owned the prison. LaSalle ran it. And as part of running the prison,
   LaSalle hired Ray Hanson to serve as warden. In that role, Hanson set policy
   for the prison.
          What these policies actually were, though, casts a dark shadow over
   this case. The City’s agreement with Richwood included instructions
   governing the “punishment of inmates.” But paper and practice don’t
   always match up. Indeed, there’s some evidence to suggest that Hanson
   never read those instructions. And former staff paint a grim picture of what
   went as customary punishment at the prison.




                                         2
Case: 20-30739     Document: 00516404243          Page: 3   Date Filed: 07/22/2022




                                   No. 20-30739


         Yolanda Jackson is one of those former staffers. She worked at the
   prison for about three years. According to Jackson, “[o]n many occasions
   she . . . witnessed [guards] including supervisors use chemical spray on
   handcuffed prisoners routinely, many, many times.” The practice was
   common enough for guards to have a name for it: “pepper spraying mode.”
   In fact, two Defendants admitted under oath to using chemical spray on
   multiple restrained detainees. And these practices persisted, too, despite
   Jackson “advis[ing] supervisors and others that they [were] not allowed to
   punish prisoners who are handcuffed.” Guards and supervisors alike advised
   Jackson that they’d “do what they want[ed]” with prisoners.
         Unfortunately, guards doing what they wanted to prisoners extended
   beyond pepper spray, according to Jackson. Cameras at the prison abound—
   except in one twelve-by-twelve-foot area. Called the “Four-Way” by the
   parties, it’s the one area of the prison with no cameras. Per Jackson, “many”
   guards openly bragged to her about taking prisoners to the Four-Way to
   “teach them a lesson” off camera through “force.” Even an Assistant
   Warden at the prison admitted that both he and guards used the Four-Way
   to “interrogate” prisoners. And two prison guards have testified under oath
   that they used the Four-Way to interrogate and abuse multiple handcuffed
   detainees. As Jackson summarized in her testimony, these practices at the
   prison were “wide spread.”
                                        B
          Police arrested Erie Moore for “disturbing the peace” at a donut shop
   in Monroe, Louisiana. Police then transported Moore to the prison for
   booking. As part of the booking process, staff brought Moore to the on-staff
   nurse, William Mitchell, for a medical screening. But Moore was agitated and
   noncompliant. According to Mitchell, he was unable to properly examine




                                         3
Case: 20-30739      Document: 00516404243          Page: 4   Date Filed: 07/22/2022




                                    No. 20-30739


   Moore. Without completing Moore’s screening, staff placed Moore into a
   lockdown cell.
          Lockdown cells are generally used to “cool off or sober up” detainees.
   Not this time. Gerald Hardwell was the shift supervisor on duty. He could
   have placed Moore in a cell alone. But no. Instead, and without reviewing
   Moore’s history or consulting anyone else, Hardwell eventually paired
   Moore up with another cellmate. Moore’s new cellmate was Vernon White,
   another combative detainee. This arrangement proved fatal.
          By early morning the next day, Moore and White had their first fight.
   Guards broke them up, only to place them back together. Moore and White
   began round two later that afternoon. A guard, Jeremy Runner, suspected
   something was wrong after seeing only Moore on a monitor for a long time.
   Runner was right.
          Runner moved to the cell and found White on the floor. White was
   apparently seizing and had blood around his mouth. Runner left to get backup
   and the cell’s key. Guards then entered the cell to extract White. Moore
   ignored the guards’ verbal instructions, though. In response, Christopher
   Loring sprayed Moore in the face with chemical spray. Runner then struck
   Moore in the back of the head, knocking him to the ground. Officers then
   dragged White into the hall. White later died at a nearby hospital.
          Moore, alone in the cell for nearly an hour, removed his shirt and
   wiped his face and eyes—noticeably bothered by the pepper spray.
   Meanwhile the guards formed a plan to extract Moore from the cell. Among
   them were Hardwell, Runner, Reginald Williams, and Reginald Curley.
   Moore was sitting on the bottom bunk when Hardwell entered the cell.
   Hardwell sprayed Moore in the face again. The guards then left to retrieve
   gas masks and returned to extract Moore.




                                         4
Case: 20-30739      Document: 00516404243          Page: 5   Date Filed: 07/22/2022




                                    No. 20-30739


          Gas masks retrieved, Hardwell again entered Moore’s cell. Williams
   followed. Runner stood outside the door with Curley. With Moore’s back to
   the door and hands placed on the top bunk, Hardwell grabbed Moore around
   the chest. Hardwell then picked Moore up and moved him toward the open
   door. He carried Moore while walking backward. Hardwell then suddenly
   pivoted, slamming Moore onto the ground in the process. Moore’s body and
   head hit the floor. Subdued, two guards moved to pick up a handcuffed and
   face-down Moore. One guard held Moore’s legs. Runner grabbed Moore’s
   arms. With Moore in tow, the guards started walking. But then they
   stumbled. Moore hit the ground—headfirst. Guards then picked Moore back
   up and carried him to the Four-Way.
          It’s unclear what all happened during Moore’s roughly two hours in
   the Four-Way. As we explain below, we construe the record evidence and
   make all inferences in favor of Plaintiffs in this posture. In that light, some
   evidence suggests that off-camera guards repeatedly beat and pepper-sprayed
   Moore until he lay unconscious. One guard, John Badger, testified that
   another guard who had been present in the Four-Way with Moore had
   bragged about bringing Moore to the cameraless Four-Way so guards could
   “beat him [to] death” and “finish[] him.” Mitchell likewise testified that he
   had heard a “commotion” in the Four-Way as guards subdued Moore.
   Moore was still responsive at that point. He confirmed that he was “sore”
   and that his handcuffs were “too tight.” Mitchell also noticed a “vanilla
   wafer”-sized bump on the middle of Moore’s head—not present the day
   before during Moore’s screening. Mitchell left but later returned. This time
   Moore was unresponsive. But Mitchell did not check Moore’s vitals. All
   Mitchell did was to see if he could get Moore to wake up, something he tested
   by rubbing Moore’s sternum in a way that would wake a healthy patient.
   Moore responded only with a grimace and grunt but remained unconscious.
   Mitchell did not report his observations or otherwise treat Moore before




                                          5
Case: 20-30739      Document: 00516404243           Page: 6    Date Filed: 07/22/2022




                                     No. 20-30739


   sheriff’s deputies picked up Moore from the prison in connection with
   White’s death.
          Deputies testified the Four-Way smelled of fresh pepper spray and
   Moore’s pants were saturated. When transporting Moore to their vehicles
   did not wake him, Deputies realized that something was “obvious[ly]”
   wrong. Moore was brought to a hospital soon after. He was comatose and had
   to be intubated. Medical personnel determined Moore suffered a fractured
   skull. He never woke up. Moore died on November 14, 2015.
          At least some experts have pinned Moore’s death to the head trauma
   he received in the prison. For example, the parish coroner, Dr. Teri O’Neal,
   ruled Moore’s death a “homicide,” caused by “head injuries received while
   in jail” creating “pneumonia complicating [those] blunt force head injuries.”
   O’Neal said blunt force trauma to the head caused a subdural hematoma. But
   after reviewing the video footage depicting the recorded head impacts,
   O’Neal declined to conclude which strike to Moore’s head was the source of
   the injury. Similarly, one of Moore’s treating physicians, Dr. John Owings,
   couldn’t definitively say when Moore sustained his injuries either. He could,
   though, narrow things down. Based on Moore’s CT-scans and video footage,
   Owings testified that Moore sustained his fatal injury at the prison either after
   he was removed from his cell or right before. Other treating physicians agreed
   with that assessment. A pre-prison injury, in their view, would have
   prevented Moore from physically exerting himself while inside his cell.
                                          C
      In the wake of Moore’s death, Plaintiffs sued. They brought various
   federal and state-law claims under 42 U.S.C. § 1983 against several prison
   staffers, LaSalle, Richwood, and the City. The district court narrowed
   Plaintiffs’ claims for trial across eight summary judgment orders. Among




                                          6
Case: 20-30739          Document: 00516404243            Page: 7       Date Filed: 07/22/2022




                                          No. 20-30739


   other things, it granted summary judgment to Defendants on Plaintiffs’
   claims against:

       • the Individual Defendants—Runner, Hardwell, Curley,
           Williams, and Mitchell—for deliberate indifference;
       • the Individual Defendants for having caused Moore’s death;
       • Runner, Hardwell, Curley, and Williams for punitive damages;
       • the Corporate Defendants—LaSalle and Richwood—for
           vicarious liability based on any Individual Defendant violating
           federal law;
       • the Corporate Defendants, plus the City, for liability under the
           Supreme Court’s decision in Monell v. Department of Social
           Services; 1 and
       • the Corporate Defendants for punitive damages.
   With their remaining claims pending for trial, 2 Plaintiffs moved the district
   court to deem its judgment on these issues final. 3 The district court granted
   the motion, and Plaintiffs now appeal.



           1
               436 U.S. 658 (1978).
           2
             Other state and federal claims remain pending in the district court. For example,
   excessive-force claims against individual defendants, plus state-law claims the Corporate
   Defendants. However, Plaintiffs have—mercifully—“sought to narrow the issues on
   appeal.” See Ries v. Quarterman, 522 F.3d 517, 531–32 (5th Cir. 2008) (“Counsel need not
   raise every nonfrivolous ground of appeal, but should instead present solid, meritorious
   arguments based on directly controlling precedent.” (quoting Schaetzle v. Cockrell, 343 F.3d
   440, 445 (5th Cir. 2003))). We review now only those issues they explicitly preserved for
   appeal and adequately briefed. We do not address other claims, though, that Plaintiffs
   appealed but did not raise in their opening brief. Those claims were abandoned. Akuna
   Matata Investments, Ltd. v. Tex. Nom Ltd. P’ship, 814 F.3d 277, 282 n.6 (5th Cir. 2016)
   (“Generally, issues not raised in the appellant’s opening brief are considered
   abandoned.”).
           3
               See Fed. R. Civ. P. 54(b).




                                                7
Case: 20-30739             Document: 00516404243               Page: 8       Date Filed: 07/22/2022




                                              No. 20-30739


                                                    II
             We review summary judgment de novo. 4 Courts may grant summary
   judgment on an issue only when “no genuine dispute as to any material fact”
   exists “and the movant is entitled to judgment as a matter of law.” 5 A fact
   dispute is “genuine” if “a reasonable jury could return a verdict for [the
   nonmovant] based on the evidence.” 6 “[W]e must view all evidence and
   draw all justifiable inferences in favor of . . . the nonmovant”—here,
   Plaintiffs. 7
                                                    III
             We turn first to Plaintiffs’ § 1983 claims against the Individual
   Defendants. Plaintiffs contend that the Individual Defendants acted
   deliberately indifferent toward Moore and caused his death. The district
   court concluded that Plaintiffs cannot prevail on these claims and that
   Mitchell was entitled to qualified immunity. We mostly disagree.
                                                    A
             The district court concluded that “no proof” supported Plaintiffs’
   deliberate-indifference claims. The Fourteenth Amendment protects a
   pretrial detainee’s right “not to have [his] serious medical needs met with
   deliberate indifference on the part of the confining officials.” 8 Plaintiffs
   needed to raise fact disputes over whether each Individual Defendant


             4
                 Batiste v. Lewis, 976 F.3d 493, 500 (5th Cir. 2020) (citation omitted).
             5
                 Id. (quoting Rogers v. Bromac Title Servs., L.L.C., 755 F.3d 347, 350 (5th Cir.
   2014)).
             6
                 Coleman v. BP Exploration & Prod., Inc., 19 F.4th 720, 726 (5th Cir. 2021) (citation
   omitted).
             7
                 Id.
             8
                 Thompson v. Upshur Cnty., 245 F.3d 447, 457 (5th Cir. 2001) (citations omitted).




                                                     8
Case: 20-30739         Document: 00516404243              Page: 9   Date Filed: 07/22/2022




                                          No. 20-30739


   (1) “was ‘aware of facts from which the inference could be drawn that a
   substantial risk of serious harm exists,’” and (2) “actually drew that
   inference.” 9 Plaintiffs have done so.
          A reasonable jury could conclude on this record that each Individual
   Defendant was aware of inferential facts establishing a substantial risk of
   serious harm. Runner personally struck Moore in the head. Runner,
   Williams, Hardwell, and Curley all witnessed Moore strike his head on the
   prison’s concrete floor repeatedly. Mitchell, likewise, observed Hardwell,
   Curley, and Runner getting “pretty rough” with Moore in the Four-Way.
   Mitchell also saw a new “knot” on Moore’s head. All of the Individual
   Defendants later observed Moore unconscious in the Four-Way, including
   Mitchell, who couldn’t wake Moore with a “sternum rub.” And yet, not one
   of these Defendants sought medical care for Moore.
          Likewise, a reasonable jury could find on this record that each
   Individual Defendant actually inferred that a substantial risk of serious harm
   existed. Again, each one of them had personal knowledge that Moore had
   gone unconscious after suffering strikes to his head—not to mention that
   some evidence suggests that Runner, Williams, and Hardwell all later tried
   to conceal or downplay the strikes. Indeed, putting Moore at a substantial risk
   of serious harm may have been the point. As one guard later bragged, Moore
   had been brought to the cameraless Four-Way so guards could “beat him [to]
   death” and “finish him.”




          9
              Dyer v. Houston, 964 F.3d 374, 380 (5th Cir. 2020).




                                                9
Case: 20-30739          Document: 00516404243              Page: 10       Date Filed: 07/22/2022




                                            No. 20-30739


           Plaintiffs have met their burden at this stage. A reasonable jury could
   find that the Individual Defendants acted deliberately indifferent toward
   Moore on this record. 10
                                                  B
           The district court dismissed all Plaintiffs’ federal and state-law claims
   against the Individual Defendants “for the death of Moore due to excessive
   force.” For the reasons below, we think that was mostly premature. Save for
   claims against Mitchell, Plaintiffs have raised fact disputes on causation
   arising from their excessive-force claims.
                                                 (1)
           The district court reasoned that all these claims “share a common
   element: medical causation.” In the district court’s view, “identical
   arguments” explained why both sets of claims could not “establish medical
   causation.” But that view is a bit misleading. Simply put, causation isn’t so
   easy under § 1983. And this case shows why.
           The complexity starts with what law governs causation in a § 1983
   suit. We’ve explained that Plaintiffs bringing § 1983 claims must show “(1) a
   deprivation of a right secured by federal law (2) that occurred under color of
   state law, and (3) was caused by a state actor.” 11 Section 1983 is a federal




           10
             The dissent would hold that Plaintiffs failed to raise a fact dispute on deliberate
   indifference. Post at 6–7. We agree with the dissent that there’s evidence going both ways
   on this record. Nonetheless, the nonmovant Plaintiffs were entitled to all justifiable
   inferences at summary judgement. See Coleman, 19 F.4th at 726. Our characterization of
   the record reflects those inferences.
           11
                Victoria W. v. Larpenter, 369 F.3d 475, 482 (5th Cir. 2004).




                                                  10
Case: 20-30739          Document: 00516404243              Page: 11      Date Filed: 07/22/2022




                                            No. 20-30739


   statute. Does that mean that federal common law governs causation? 12
   Not quite. The Supreme Court has told us to read § 1983’s causation
   requirement “against the background of tort liability that makes a man
   responsible for the natural consequences of his actions.” 13 Applying that
   principle often means looking to “authoritative” treatises, like the
   Restatement (Second) of Torts, for “the prevailing view of the American
   common-law courts.” 14 So while a state’s caselaw might help us find or
   illustrate the prevailing view, it generally doesn’t bind us.
           But every rule has an exception. Sometimes state law does bind us on
   causation in § 1983 cases—in some ways, at least. We explained one of those
   ways in Phillips ex rel. Phillips v. Monroe County. 15 A plaintiff bringing a state-
   law wrongful death claim under § 1983, we said, must “prove both the alleged
   constitutional deprivation required by § 1983 and the causal link between the
   defendant’s unconstitutional acts or omissions and the death of the victim,
   as required by the state’s wrongful death statute.” 16 In other words, state law
   governs whether there’s a causal link between the constitutional deprivation
   and the victim’s death for state wrongful death claims.



           12
             See Martha A. Field, Sources of Law: The Scope of Federal Common Law, 99 Harv.
   L. Rev. 881, 893–94 (1986) (explaining how some “definition[s] of federal common law
   include[] much we think of as interpretation . . . leav[ing] no clear-cut line between federal
   common law and federal interpretational law” (footnote omitted)).
           13
             Monroe v. Pape, 365 U.S. 167, 187 (1961), overruled on other grounds by Monell v.
   Dep’t of Soc. Servs., 436 U.S. 658, 695–701 (1978).
           14
               See Field v. Mans, 516 U.S. 59, 72 (1995); id. at 70 (calling the Restatement
   (Second) of Torts the “most widely accepted distillation of the common law of torts”); see
   also, e.g., Murray v. Earle, 405 F.3d 278, 291 (5th Cir. 2005) (adopting the Restatement’s
   view on superseding cause in a § 1983 case).
           15
                311 F.3d 369 (5th Cir. 2002).
           16
                Id. at 374 (emphasis added).




                                                 11
Case: 20-30739           Document: 00516404243                Page: 12   Date Filed: 07/22/2022




                                            No. 20-30739


           So if sometimes we use background principles and other times we use
   state-specific principles, then how do we know when to use which? To
   answer that we must “pause,” as we did in Phillips, “to emphasize the
   importance of the distinction between survival and wrongful death causes of
   action.” 17 Claims brought as part of a survival action, we said, “redress[] any
   constitutional injuries suffered by the Decedent before his death.” 18 Because
   a state’s wrongful-death statute isn’t required for the survivors to recover,
   we apply background principles to causation. Indeed, often survivors don’t
   even have to prove the cause of the victim’s death to recover. 19 Wrongful
   death claims are different, though. Since they “create new causes of action
   on behalf of the statutorily-designated persons in order to compensate them
   for the death of the decedent,” plaintiffs must prove the cause of the
   decedent’s demise under state causation principles to recover. 20
           Further complicating matters is that survival actions and wrongful
   death claims are often brought together. This case is an exemplar. According
   to their Third Amended Complaint, Plaintiffs brought their § 1983 claims
   against the Individual Defendants both as Moore’s survivors and for wrongful
   death. Plaintiffs even partially mix the two actions together by arguing that
   the Individual Defendants’ deliberate indifference is what caused Moore’s



           17
                Id. at 373 n.1.
           18
                Id.
           19
              See Slade v. City of Marshall, 814 F.3d 263, 265–66 (5th Cir. 2016) (explaining
   that survivors bringing deliberate-indifference claims do not need to show “a causal link
   between [an] alleged denial of medical care claim and the decedent’s death”); see also Estate
   of Owensby v. City of Cincinnati, 414 F.3d 596, 604 (6th Cir. 2005) (same); Simpson v. Hines,
   903 F.2d 400, 403–04 (5th Cir. 1990) (holding that guards acted with deliberate-
   indifference based on their knowledge and conduct in the aftermath of a struggle with a
   prisoner, as opposed to the struggle itself causing the prisoner’s death).
           20
                Phillips, 311 F.3d at 374 (emphasis added).




                                                  12
Case: 20-30739           Document: 00516404243            Page: 13       Date Filed: 07/22/2022




                                           No. 20-30739


   death. We don’t have to review that mixed question today, though, since the
   Individual Defendants didn’t ask for summary judgment on it. We do,
   though, need to review the district court’s conclusion that the Individual
   Defendants did not cause Moore’s death through their excessive force. 21 But
   whether Plaintiffs’ claims are construed as part of a survivorship action or as
   arising under Louisiana’s wrongful death statute, we mostly disagree with the
   district court. On this record, sans the Mitchell claims, Plaintiffs have at least
   raised disputed facts on the cause of Moore’s death.
                                                (2)
             We start with causation for Plaintiffs’ excessive-force claims brought
   as Moore’s survivors. Again, and as we explained above, Moore’s survivors
   do not have to show that the Individual Defendants caused his death to
   recover for excessive force. To prevail on an excessive-force claim, a plaintiff
   need only show “(1) an injury (2) which resulted directly and only from a use
   of force that was clearly excessive, and (3) the excessiveness of which was
   clearly unreasonable.” 22 The injury need not be severe. 23 Even so, Plaintiffs’
   excessive-force claims based on Moore’s less-than-lethal injuries are still
   pending in the district court. So our review of Plaintiffs’ survivorship claims
   based on excessive force is limited: Did Plaintiffs raise a fact dispute over if
   the Individual Defendants’ excessive force caused a lethal injury to Moore?
   Except for Mitchell, Plaintiffs succeeded.




             21
              The Individual Defendants did not seek summary judgment on the former
   question. But the district court granted summary judgment to them on the latter.
             22
                  Ontiveros v. City of Rosenberg, 564 F.3d 379, 382 (5th Cir. 2009) (emphasis
   added).
             23
              See Alexander v. City of Round Rock, 854 F.3d 298, 309 (5th Cir. 2017) (explaining
   that the severity of the injury is irrelevant to the unreasonableness of the force).




                                                 13
Case: 20-30739           Document: 00516404243             Page: 14    Date Filed: 07/22/2022




                                            No. 20-30739


           Our decision in Simpson v. Hines 24 instructs us here. In Simpson, police
   arrested a man and put him into a stationhouse cell without having searched
   him. 25 Why didn’t they search him? Because he had “arriv[ed] at the
   stationhouse in an evidently volatile, drug-affected state, [and] refused to be
   searched.” 26 Further, and though we omitted some details in our opinion, 27
   the briefs in Simpson explain that the man had concealed marihuana cigarettes
   and started smoking them in his cell. After discussing the situation, the police
   decided to enter the man’s cell to search him and remove contraband. 28 Ten
   police officers entered the man’s cell to conduct the search and seizure,
   “collectively us[ing] physical force against him.” 29 The man died as a result.
   The police argued, though, “that they [could not] be held individually liable
   absent evidence that each defendant’s actions caused severe injuries.” 30 We
   rejected that argument, reasoning “the officers discussed beforehand how to
   handle the situation and functioned as a unit once inside [the man’s] cell.” 31
   In doing so we distinguished situations in which “several separate and




           24
                903 F.2d 400 (5th Cir. 1990).
           25
                Id. at 401.
           26
                Id.
           27
             See id. (noting that the man “brandished marihuana”); id. at 403 (explaining that
   “officers discussed beforehand how to handle the situation” before entering the man’s
   cell).
           28
             Brief for Plaintiff-Appellee at *3–4, Simpson v. Hines, 903 F.2d 400 (5th Cir.
   1990) (No. 89-6204), 1990 WL 10081738.
           29
                Simpson, 903 F.2d at 403.
           30
                Id.
           31
                Id.




                                                14
Case: 20-30739       Document: 00516404243         Page: 15   Date Filed: 07/22/2022




                                    No. 20-30739


   discrete incidents of official malfeasance” lack “identity of either purpose or
   action.” 32
          Parallels with Simpson abound in this case. In Simpson the detainee
   arrived at the stationhouse intoxicated and refused to cooperate with the
   booking process. So too here. In the City’s own words, “Once at Richwood,
   Moore refused to cooperate with booking and appeared intoxicated.” In
   Simpson a subsequent event (smoking marihuana) compelled police to
   discuss entering the man’s cell. Here, too, White and Moore’s altercation
   and its aftermath caused the guards to discuss entering “Moore’s cell to
   secure and extract [him] in preparation for the Sheriff’s Office’s arrival.” In
   fact, the pre-entry discussions appear even more extensive here than in
   Simpson. The City admits that in preparation for the final extraction, the
   guards sprayed Moore with a chemical spray, “retrieve[d] gas masks,” and
   generally “prepared to enter the cell.” Finally, in Simpson the police worked
   together as a group to use force to subdue the man in his cell to achieve their
   aim, searching for and seizing contraband. So, too, did the guards here. They
   worked together to forcibly extract Moore from his cell and subdue him to
   achieve their aim, turning Moore over to the Deputies.
          Indeed, if this case is distinguishable from Simpson at all on causation
   it’s because the record facts here on functioned-as-a-unit causation are even
   stronger. Guards took Moore to the cameraless Four-Way right after
   extracting him from his cell. As we explain below, there’s a fact dispute over
   whether a custom of physically punishing prisoners in the Four-Way existed.
   Plus, the district court erred when it granted the Individual Defendants
   summary judgment on whether they adhered to that custom by collectively




          32
               Id.




                                         15
Case: 20-30739        Document: 00516404243              Page: 16       Date Filed: 07/22/2022




                                          No. 20-30739


   beating Moore in the Four-Way. 33 The district court found no fact dispute
   because the guard who bragged about pepper spraying and beating Moore to
   death in the Four-Way “named only Foster.” True, but the guard also said
   that “there was four of them beating [Moore],” and that “they had already
   pepper sprayed” Moore “several times.” Between those statements and
   record evidence placing the Individual Defendants in the Four-Way with
   Moore, a reasonable jury could conclude on this record that the Individual
   Defendants beat and pepper-sprayed Moore in the Four-Way. 34
           On this record, then, Plaintiffs raised a fact dispute for their
   survivorship claims on whether the Individual Defendants caused Moore’s
   death through excessive force. That is, with one exception—nurse Mitchell.
   Plaintiffs do not argue or point to record evidence showing that Mitchell ever
   used or was otherwise involved with the use of excessive force against Moore.
   Therefore, the district court did not erroneously grant summary judgment to
   Mitchell on this issue. 35


           33
             Plaintiffs’ contention in Reply that “[t]he district court correctly denied
   summary judgment on this issue” is somewhat misleading. True, the district court did deny
   summary judgment this issue to Defendant Foster, who is not a party to this appeal. But,
   as we explain, the district court also granted summary judgment to the Individual
   Defendants, who are parties to this appeal, on whether they beat and pepper-sprayed
   Moore in the Four-Way.
           34
              Admittedly there’s a discrepancy between testimony that “four” guards beat
   and pepper-sprayed Moore and a fact dispute existing for five of them having done so—
   Foster plus the Individual Defendants. We note, however, that the relevant testimony was
   not that Foster beat and pepper-sprayed Moore. Rather, the testimony was that Foster had
   painted himself as a hero who’d gone to the Four-Way and, unsuccessfully, stopped the
   other four guards from “killing” Moore.
           35
             The dissent disagrees that Simpson supports a fact dispute on causation. In its
   view “Simpson dealt with a single discrete event in which the defendants acted in unison,”
   but “[t]his case, by contrast, involves several discrete events, separated by hours of time,
   and implicating different defendants.” Post at 3. We agree with the dissent that we said in




                                               16
Case: 20-30739           Document: 00516404243            Page: 17     Date Filed: 07/22/2022




                                           No. 20-30739


                                               (3)
           That brings us to causation for Plaintiffs’ non-survivorship claims
   under Louisiana law. Plaintiffs contend that they have raised a fact dispute
   that the Individual Defendants’ actions were “substantial factors” in causing
   Moore’s death. The district court concluded they have not. Applying
   Louisiana law, it found “Plaintiffs have produced no evidence that any
   Defendant played so important a role in producing Moore’s death that
   responsibility should be imposed upon him.” Again, we mostly disagree.
   Under Louisiana law and excepting Mitchell, Plaintiffs have raised fact
   disputes over whether each Individual Defendant’s excessive force was a
   substantial factor in causing Moore’s death.
           Plaintiffs point us to the Louisiana Supreme Court’s decision in Bonin
   v. Ferrellgas, Inc. as governing substantial-factor causation in Louisiana. 36
   Under Bonin, Plaintiffs can prove causation by showing “the conduct in
   question was a substantial factor in bringing about the accident.” 37 The test
   is often used for “cases where there are multiple possible causes-in-fact, but
   the trial judge or jury may not be able to conclude that the accident most likely
   would not have happened but for any one of the causes.” 38 Louisiana courts



   Simpson that officials do not function as a unit when “plaintiffs complain[] of several
   separate and discrete incidents of official malfeasance.” Post at 3 (quoting Simpson, 903
   F.3d at 403). Where we disagree with the dissent is in its factual characterization of what
   happened here. Simply put, a reasonable jury could find on this record that the Individual
   Defendants (save for Mitchell) all had the same “identity” of “purpose” and “action” in
   dragging Moore from his cell to the Four-Way to finish him. Id. at 403.
           36
                877 So.2d 89 (La. 2004).
           37
                Id. at 94.
           38
            Perkins v. Entergy Corp., 782 So.2d 606, 612 (La. 2001) (citing Frank L.
   Maraist & Thomas C. Galligan, Louisiana Tort Law, § 4-3 at 86-88
   (1996)).




                                                17
Case: 20-30739          Document: 00516404243              Page: 18       Date Filed: 07/22/2022




                                            No. 20-30739


   consider “whether each of the multiple causes played so important a role in
   producing the result that responsibility should be imposed upon each item of
   conduct,” and “whether the actor’s conduct has created a force or series of
   forces which are in continuous and active operation up to the time of the
   harm.” 39
           On this record, a reasonable jury could conclude that each Individual
   Defendant, except for Mitchell, played an important role in causing Moore’s
   death. Video evidence shows Moore’s head striking the ground repeatedly—
   strikes caused by Runner punching Moore, Hardwell slamming Moore onto
   the ground, and two other guards dropping Moore on the ground while
   carrying him. That’s together with evidence that guards bragged that they
   had “beat” Moore to “death” in the Four-Way, “finish[ing] him” in the one
   area of the Prison without cameras.
           Relatedly, a reasonable jury could conclude that these head strikes
   formed an unbroken series of forces leading up to Moore’s death from
   subdural hematoma. 40 Dr. Nelson, one of Moore’s treating emergency-room
   physicians, testified that, more likely than not, Moore suffered his fatal head
   trauma no later than five-hours prior to arriving at the hospital. Another of
   Moore’s treating physicians, Dr. Owings, similarly testified that Moore
   sustained his subdural hematoma while in custody. Not that Plaintiffs needed
   expert medical testimony in any event. “[A]s a general rule,” in Louisiana,
   expert medical testimony isn’t required when “it is self-evident that” an
   action “was a cause in fact of a . . . personal injury”—i.e., when the relevant



           39
                Bonin, 877 So.2d at 94 (quoting Perkins, 782 So.2d at 612).
           40
            In other words, there was no superseding cause to break the causal chain. See id.
   at 98 (holding that there was no substantial-factor causation because of superseding
   causes—an intransigent owner and an incompetent gas company).




                                                  18
Case: 20-30739          Document: 00516404243              Page: 19     Date Filed: 07/22/2022




                                            No. 20-30739


   “medical matters” are “within common knowledge.” 41 Few things could be
   more self-evident, more within the common knowledge, than that repeated
   head strikes could cause a fatal head injury.
           On this record, then, Plaintiffs raised a fact dispute for their non-
   survivorship claims on whether the Individual Defendants caused Moore’s
   death through excessive force. That is, again, except as for Mitchell for the
   same reasons Mitchell cannot be held liable for causing Moore’s death when
   it comes to Plaintiffs’ survivorship claims. Therefore, the district court did
   not erroneously grant summary judgment to Mitchell on this issue either. 42
                                                     C
           The district court also concluded that Mitchell was entitled to
   qualified immunity. We disagree. We recently explained in Sanchez v. Oliver
   that employees of “private firm[s] systematically organized to perform the
   major administrative task of delivering healthcare services to inmates,
   detainees, and juveniles,” like Mitchell, “[are] categorically ineligible to
   claim qualified immunity.” 43 The district court did not have the benefit of


           41
            Lasha v. Olin Corp., 625 So.2d 1002, 1005 (La. 2002) (quoting PROSSER ON
   TORTS § 41 (5th ed. 1984)).
           42
              The dissent would hold that Plaintiffs failed to raise a fact dispute on causation
   under Bonin. Post at 4. In its view, because “medical experts said only that each of the
   alleged acts ‘possibly’ caused Moore’s injury,” Plaintiffs cannot show that any single act
   of head trauma caused by an Individual Defendant was “more likely than not a ‘substantial
   factor’” in causing Moore’s death. Post at 4. We disagree. There’s a difference between
   whether some act could have caused some result, and whether it actually did. Concurrent
   causation in Louisiana is squarely focused on the former since the latter may be impossible
   to know. See Perkins, 782 So.2d at 612. As we discussed above, Plaintiffs do not even need
   expert testimony for a reasonable jury to believe on this record that any individual head
   strike to Moore could have caused his subdural hematoma. Whether the experts
   equivocated, or not, on whether any individual head strike was the actual, fatal head strike
   simply does not matter for concurrent-causation purposes.
           43
                995 F.3d 461, 475 (5th Cir. 2021).




                                                     19
Case: 20-30739     Document: 00516404243             Page: 20   Date Filed: 07/22/2022




                                      No. 20-30739


   our decision in Sanchez. The parties now agree that Mitchell was not entitled
   to qualified immunity. Therefore, the district court incorrectly concluded
   that he was.
                                  *        *         *
          In sum, Plaintiffs’ claims against Individual Defendants should have
   mostly survived summary judgment. The record supports fact disputes over
   whether each Individual Defendant acted deliberately indifferent toward
   Moore. As for Plaintiffs’ survivorship and non-survivorship claims, the
   record also supports fact disputes—save for against Mitchell—over whether
   each Individual Defendant’s acts of excessive force caused Moore’s death.
   Finally, the district court erred in holding that Mitchell was entitled to
   qualified immunity. Therefore, we AFFIRM the district court so far as it
   concluded that Mitchell did not cause Moore’s death through excessive
   force, but otherwise REVERSE on the remaining issues Plaintiffs raise on
   their claims against the Individual Defendants.
                                          IV
          Plaintiffs bring their remaining claims against the Corporate
   Defendants and the City. They contend that they’ve raised fact disputes over
   (A) the Corporate Defendants’ vicarious liability for the Individual
   Defendants’ actions, and (B) the Corporate Defendants’ and City’s direct
   liability under Monell. Plaintiffs haven’t preserved their vicarious-liability
   argument for appeal, so we do not decide it. Still, they’re right on Monell.
                                           A
          We have, apparently, never squarely decided whether plaintiffs can
   hold private defendants vicariously liable under § 1983. Plaintiffs say they
   can. But the issue just isn’t properly before us. The Corporate Defendants
   argued in their motion for summary judgment that our decision in Baker v.




                                          20
Case: 20-30739            Document: 00516404243               Page: 21    Date Filed: 07/22/2022




                                               No. 20-30739


   Putnal 44 prevents Plaintiffs from holding them vicariously liable under
   § 1983. Plaintiffs chose not to respond to this argument in their opposition. 45
   Rather, they argued only that they could hold the Corporate Defendants
   vicariously liable for their state-law claims for excessive force and failure to
   provide medical care. We do not consider arguments “raised for the first time
   on appeal.” 46 Therefore, we leave for another day whether plaintiffs can hold
   private defendants vicariously liable under § 1983.
                                                    B
           Still, Plaintiffs also contend that the Corporate Defendants and City
   are all directly liable under Monell. To prevail, Plaintiffs must show (1) “an
   official policy (or custom),” (2) that “a policy maker can be charged with
   actual or constructive knowledge,” and (3) “a constitutional violation whose
   ‘moving force’ is that policy (or custom).” 47 The district court concluded
   that Plaintiffs could not raise a fact dispute under this test. We disagree.
                                                   (1)
           Under Monell’s first element, Plaintiffs had to raise a fact dispute over
   whether an official policy or custom existed that led to a constitutional
   violation. 48 The Supreme Court has explained that a custom may give rise to
   liability under Monell if the practice is “so persistent and widespread as to
   practically have the force of law.” 49 But, as Plaintiffs note, we have held that


           44
                75 F.3d 190 (5th Cir. 1996).
           45
                Indeed, our decision in Baker features nowhere in their opposition.
           46
              Sindhi v. Raina, 905 F.3d 327, 333 (5th Cir. 2018) (quoting LeMaire v. La. Dep’t
   of Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007)).
           47
                Newbury v. City of Windcrest, 991 F.3d 672, 680 (5th Cir. 2021).
           48
                See id.
           49
                Connick v. Thompson, 563 U.S. 51, 61 (2011).




                                                   21
Case: 20-30739          Document: 00516404243             Page: 22       Date Filed: 07/22/2022




                                           No. 20-30739


   plaintiffs need not provide “specific examples . . . to meet the ‘condition or
   practice’ element.” 50 Plaintiffs contend they raised a fact dispute under this
   standard. They argue that a reasonable jury could conclude on this record
   that it was customary for guards to use the Four-Way to punish detainees out
   of view of cameras, and for chemical spray to be used to punish restrained
   prisoners. We agree.
           Record evidence supports Plaintiffs’ argument. Jackson worked at the
   Prison for three years. She averred that throughout her tenure the Four-Way
   had been used to “teach [prisoners] a lesson.” Plaintiffs also note that an
   Assistant Warden “conceded that the Four-Way was used to interrogate
   detainees,” and that “two Defendants here [have] testif[ied] under oath
   about their use of the camera-free Four-Way to interrogate and abuse five
   handcuffed detainees.” And when it comes to the use of chemical spray as a
   punishment, Jackson also asserted that correctional officers did so “[o]n
   many occasions.” Plus, say Plaintiffs, “[Defendant] Foster described guards
   as having gone into ‘pepper spraying mode’ against [a] detainee in the Four-
   Way,” and two other Defendants “admitted under oath that they used
   chemical spray on five restrained detainees in the Four-Way.”
           This evidence suffices. A reasonable jury could conclude a custom
   existed to use the Four-Way and chemical spray to punish prisoners. 51




           50
                Montano v. Orange Cnty., 842 F.3d 865, 876 (5th Cir. 2016).
           51
             Because there’s a fact dispute underlying an unconstitutional custom, we do not
   need to reach Plaintiffs’ alternative, failure-to-train argument. See Connick, 131 S. Ct. at
   1359–60 (explaining failure to train as an alternative theory for establishing an
   unconstitutional policy or custom under Monell).




                                                 22
Case: 20-30739          Document: 00516404243               Page: 23     Date Filed: 07/22/2022




                                             No. 20-30739


                                                  (2)
           Under Monell’s second element, Plaintiffs had to raise a fact dispute
   over whether a policymaker actually or constructively knew that the Four-
   Way and pepper spray were being used to punish prisoners. 52 “A
   policymaker,” we have said, is “an official who has the power to make official
   policy on a particular issue.” 53 “When he ‘speak[s]’ on it,” in other words,
   “his words represent . . . official policy.” 54 The parties do not dispute that
   the City delegated final policymaking authority for the prison to the
   Corporate Defendants, who then delegated it to Warden Hanson. 55 They do
   dispute, though, (a) whether Hanson knew about his guards’ uses of the
   Four-Way and pepper spray, and (b) if he did know, whether the City can be
   held liable under Monell since Hanson exceeded the scope of his delegated
   authority. Even so, and for the reasons below, Plaintiffs have met their
   burden to raise a fact dispute on Monell’s second element.
                                                   a.
           The parties dispute whether Hanson had actual or constructive
   knowledge about guards using the Four-Way and pepper spray to punish
   prisoners. On this record, though, a reasonable jury could conclude that
   Hanson had both.




           52
                See Newbury, 991 F.3d at 680.
           53
             Arnone v. Cnty. of Dall. Cnty., 29 F.4th 262, 266 (5th Cir. 2022) (internal
   quotations omitted) (quoting Jett v. Dall. Indep. Sch. Dist., 491 U.S. 701, 737 (1989)).
           54
                Id. (quoting Jett, 491 U.S. at 737).
           55
             See Longoria ex rel. M.L. v. San Benito Indep. Consol. Sch. Dist., 942 F.3d 258, 271
   (5th Cir. 2019) (explaining that Monell liability can extend to a City “when it delegates
   policymaking authority,” but not “decisionmaking authority” (first emphasis added)).




                                                   23
Case: 20-30739          Document: 00516404243               Page: 24       Date Filed: 07/22/2022




                                            No. 20-30739


           First, Plaintiffs have raised a fact dispute over Hanson’s actual
   knowledge. We have explained before that policymakers failing to take
   corrective action after their subordinates violate the constitution is some
   evidence that they know about an unconstitutional custom. 56 Here, some
   record evidence suggests that guards sprayed Moore with pepper spray and
   beat him in the Four-Way as punishment. And following Moore’s death,
   Hanson took no disciplinary action against anyone involved. Therefore, a
   reasonable jury could find on this record that Hanson actually knew that
   guards used the Four-Way and pepper spray to punish prisoners.
           Second, Plaintiffs have raised a fact dispute on Hanson’s constructive
   knowledge. Constructive knowledge can be attributed to a policymaker “on
   the ground that [he] would have known of the violations if [he] had properly
   exercised its responsibilities, as, for example, where the violations were so
   persistent and widespread that they were the subject of prolonged public
   discussion.” 57 Plaintiffs point to evidence of exactly that. Jackson testified
   that “by talking to other officers involved,” she learned of a “wide spread
   [sic] practice” of taking prisoners into the Four-Way to “teach them a
   lesson”—i.e., to “punish” prisoners with force. “[M]any officers,” she
   swore, “told her of this practice.” Similarly, Jackson also testified that many
   guards told her that “they do what they want with prisoners,” to include
   “routinely using chemical spray on prisoners for minor transgressions” as
   punishment—to include those “who are handcuffed.” Jackson’s testimony
   certainly supports widespread and persistent use of the Four-Way and


           56
              See Grandstaff v. City of Borger, 767 F.2d 161, 171 (5th Cir. 1985) (“If what the
   officers did and failed to do . . . was not acceptable to the police chief, changes would have
   been made.”); see also Bordanaro v. McLeod, 871 F.2d 1151, 1167 (1st Cir. 1989) (“Post-event
   evidence can shed some light on what policies existed in the city on the date of an alleged
   deprivation of constitutional right.”).
           57
                See Pineda v. City of Houston, 291 F.3d 325, 330 (5th Cir. 2002).




                                                  24
Case: 20-30739         Document: 00516404243              Page: 25   Date Filed: 07/22/2022




                                           No. 20-30739


   pepper spray to punish prisoners, and that those customs were subject to
   prolonged public discussion among prison staff. Therefore, a reasonable jury
   could find on this record that Hanson constructively knew that guards used
   the Four-Way and pepper spray to punish prisoners.
                                                    b.
          Still, the City contends that it can’t be liable since its delegation of
   authority expressly “prohibited the use of force to ‘punish’ an inmate.” In
   other words, that Hanson had no authority to adopt an unconstitutional
   custom. But the City’s argument is too clever by half. As Plaintiffs point out,
          [i]t is virtually always the case that, when an unwritten custom
          is challenged under Monell, that custom conflicts with some
          governing written policy or law. If a municipality condones an
          unlawful custom, it cannot avoid liability by claiming that it did
          not authorize its agents in writing to break the law in the course
          of their duties.
   Exactly right. And we have rejected the City’s very argument before. As we
   explained recently in Arnone v. County of Dallas County, what matters for
   attributing a policymaker’s actions to a local government is not whether the
   complained of policy does or doesn’t violate the law. “[W]hat matters is the
   precise ‘function’ that the policymaker is exercising”—i.e., are they setting
   policy for the local government or someone else? 58 And, here, it’s undisputed
   that Hanson set policy for the City when it came to running the prison.
   Therefore, we cannot agree with the City that it is somehow shielded from
   Monell liability on this record.




          58
               29 F.4th 262, 271 (5th Cir. 2022).




                                                25
Case: 20-30739        Document: 00516404243               Page: 26      Date Filed: 07/22/2022




                                           No. 20-30739


                                               (3)
           Under Monell’s third element, Plaintiffs had to raise a fact dispute
   over whether the moving force of the deprivation that Moore endured was
   the policy or custom of using the Four-Way and pepper spray to punish
   prisoners. 59 And as we explained above, there’s a fact dispute over whether
   Moore was beaten in the Four-Way and excessively pepper-sprayed—at least
   by Defendant Foster, if not by all the Individual Defendants. Therefore, we
   need not address this element further.
                                       *        *         *
           In short, Plaintiffs win on most, but not all their contentions about the
   Corporate Defendants’ and City’s liability. We do not decide if Plaintiffs can
   or cannot hold the Corporate Defendants vicariously liable for the Individual
   Defendants’ actions. But Plaintiffs have raised fact disputes on the Corporate
   Defendants’ and City’s direct liability under Monell. Therefore, we reserve
   the vicarious-liability question, but REVERSE on Monell liability. 60




           59
             See Pitrowski v. City of Houston, 237 F.3d 567, 580 (5th Cir. 2001) (“[T]here must
   be a direct causal link between the municipal policy and the constitutional deprivation.
   Monell describes the high threshold of proof by stating that the policy must be the ‘moving
   force’ behind the violation.” (quoting Monell, 436 U.S. at 694)).
           60
              The dissent would hold that Plaintiffs have failed to raise a fact dispute on the
   Corporate Defendants’ and City’s direct liability. See post at 7. Again, though, we must
   make all justifiable inferences for the nonmovant Plaintiffs at this stage. See Coleman, 19
   F.4th at 726. With those inferences made a reasonable jury could conclude on this record
   that the Corporate Defendants and City are directly liable under Monell.




                                               26
Case: 20-30739         Document: 00516404243               Page: 27   Date Filed: 07/22/2022




                                            No. 20-30739


                                                 V
          Plaintiffs also contend that they raised fact disputes on punitive
   damages against the Corporate Defendants and all the Individual
   Defendants, except for Mitchell. The district disagreed and concluded that
   punitive damages under § 1983 aren’t available against the Corporate
   Defendants as a matter of law. We agree with Plaintiffs.
                                                 A
          To begin, the parties dispute whether the Corporate Defendants are
   immune from punitive damages under § 1983. The Corporate Defendants
   concede that private corporations typically are not immune. What they argue,
   though, is that private prison-management companies are. Why? Because
   private prison-management companies are “engaged in the performance of
   acts for the public benefit.” The district court agreed with the Corporate
   Defendants. But we agree with Plaintiffs: Private companies may be held
   liable for punitive damages under § 1983 whether they performed acts for the
   public benefit or not.
          The parties agree that the Supreme Court’s decision in City of
   Newport v. Fact Concerts, Inc. governs this question. 61 There the Court faced
   a question of statutory interpretation: When Congress enacted § 1983, did it
   abolish common-law municipal immunity from punitive damages? 62 The
   Court answered no. The Court noted that it “consistently has declined to
   construe the general language of § 1983 as automatically abolishing such
   traditional immunities by implication.” 63 What matters under § 1983,



          61
               453 U.S. 247, 262 (1981).
          62
               See id. at 249, 258–59.
          63
               Id. at 258 (citation omitted).




                                                27
Case: 20-30739           Document: 00516404243           Page: 28       Date Filed: 07/22/2022




                                          No. 20-30739


   explained the Court, is whether (1) an immunity existed at common law when
   § 1983 was enacted, and (2) Congress intended to abrogate that immunity
   when it enacted § 1983. 64 Municipalities had “well established” immunity
   from punitive damages at common law, said the Court. 65 And nothing about
   § 1983 showed Congress intended to abrogate it. 66 Therefore, municipal
   immunity from punitive damages survived § 1983.
           The Corporate Defendants, though, can’t get past City of Newport’s
   first step. They cannot point to a well-established history of common-law
   immunity from punitive damages because it doesn’t exist. Indeed, the
   Corporate Defendants do not point to a single case showing that any private
   corporation had a common-law immunity from punitive damages—whether
   it was “engaged in the performance of acts for the public benefit,” or not. 67
   That’s likely why the Corporate Defendants argue that City of Newport’s first
   step “is not dispositive nor preclusive of a policy analysis.” Still, “[a]s
   middle-management circuit judges, we cannot overrule the Supreme
   Court.” 68 And whether it’s a good idea to grant immunity from punitive
   damages to the Corporate Defendants is irrelevant. “Such a grant . . . should



           64
                See id. at 259.
           65
                Id. at 263.
           66
                See id. at 265–66.
           67
             In contrast, Plaintiffs point to plenty of caselaw and scholarship supporting that
   no such immunity existed. See, e.g., Smith v. Wade, 461 U.S. 30, 35 (1983) (explaining that
   punitive damages exist as a remedy against individual defendants under § 1983); Barbara
   Kritchevsky, Civil Rights Liability of Private Entities, 26 Cardozo L. Rev. 35, 77, 77
   n.293 (2004) (“Corporations were not immune from liability for punitive damages in
   1871.”).
           68
               Sims v. Griffin, No. 21-40457, 2022 WL 1772258, at *3 n.17 (5th Cir. June 1,
   2022) (quoting Whole Woman’s Health v. Paxton, 978 F.3d 896, 920 (5th Cir. 2020)
   (Willett, J., dissenting), rev’d en banc, 10 F.4th 430 (5th Cir. 2021)).




                                               28
Case: 20-30739          Document: 00516404243               Page: 29     Date Filed: 07/22/2022




                                             No. 20-30739


   be the product of a reasoned decision by the policymaking branch of our
   Government.” 69 Not us.
           The district court erred in concluding that the Corporate Defendants
   were immune from punitive damages. Nothing supports that they would have
   been immune at common law. We cannot create that immunity for them now.
                                                   B
           To prevail on punitive damages, Plaintiffs must show that “the official
   conduct [was] ‘motivated by evil intent’ or demonstrate[d] ‘reckless or
   callous indifference’ to a person’s constitutional rights.” 70 Reckless or
   callous indifference “requires ‘recklessness in its subjective form,’ i.e. ‘a
   “subjective consciousness” of a risk of injury or illegality and a “criminal
   indifference to civil obligations.”’” 71 The district court concluded that
   Plaintiffs could not meet that standard—that they had “no facts” to support
   them. We disagree.
           A reasonable jury could conclude on this record that Plaintiffs are
   entitled to punitive damages against Runner, Hardwell, Williams, and
   Curley. We explained above how the record could support a jury finding that
   each of these Defendants acted deliberately indifferent toward Moore’s
   serious medical needs. Showing deliberate indifference requires showing a
   defendant was subjectively aware that “a substantial risk of serious harm”




           69
              Seminole Tribe of Fl. v. Florida, 517 U.S. 44, 99 (1996) (Stevens, J., dissenting);
   see also Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938) (“There is no federal general
   common law.”).
           70
                Sockwell v. Phelps, 20 F.3d 187, 192 (5th Cir. 1994).
           71
                Williams v. Kaufman Cnty., 352 F.3d 994, 1015 (5th Cir. 2003) (quotations
   omitted).




                                                   29
Case: 20-30739            Document: 00516404243               Page: 30   Date Filed: 07/22/2022




                                               No. 20-30739


   existed and was indifferent to it. 72 Plaintiffs have therefore met their burden
   to raise a fact dispute over whether each of these Individual Defendants
   demonstrated reckless or callous indifference to Moore’s constitutional
   rights.
             A reasonable jury could also conclude on this record that Plaintiffs are
   entitled to punitive damages against the Corporate Defendants. We
   explained above how the record could support a jury finding that the
   Corporate Defendants’ policymaker, Hanson, knew about widespread uses
   of excessive force in the prison—specifically, that guards used the Four-Way
   and pepper spray to physically punish prisoners. At a minimum, this raises a
   fact dispute over whether Hanson acted criminally indifferent toward illegal
   customs that exposed his prisoners to an unnecessary risk of injury.
                                           *        *         *
             In sum, Plaintiffs’ claims for punitive damages should have survived
   summary judgment. The Corporate Defendants are not immune, and
   Plaintiffs have raised fact disputes over whether the Individual Defendants—
   save for Mitchell—and the Corporate Defendants—through their
   policymaker, Hanson—acted with reckless or callous indifference.
   Therefore, we REVERSE the district court’s conclusions otherwise.
                                                   VI
             The record in this case is beyond troubling. But Plaintiffs still have a
   way to go. With fact disputes galore, it will take a jury to decide to what relief,
   if any, and against whom, if anyone, Plaintiffs are entitled.
             AFFIRMED in part, REVERSED in part, and REMANDED for
   proceedings consistent with this opinion.


             72
                  See Dyer, 964 F.3d at 380.




                                                   30
Case: 20-30739        Document: 00516404243             Page: 31      Date Filed: 07/22/2022




                                     No. 20-30739


   James C. Ho, Circuit Judge, concurring in part and dissenting in part:
          I’ll begin with where the panel majority and I agree. I’m sure we agree
   that “[p]olice officers and prison guards sometimes must use physical force
   to enforce our laws and keep people safe.” Aucoin v. Cupil, 958 F.3d 379, 380
   (5th Cir. 2020). And we also agree that, “as with any use of government
   power, the law places important limits on the use of such force.” Id. After
   all, “[p]eople are imperfect. And the greater the power, the greater our fear
   of abuse.” Id.
          “So when a prison inmate engages in willful misconduct, a prison
   guard may use reasonable force to restrain him—but after the inmate
   submits, there is no need, and thus no justification, for the further use of
   force.” Id. “Being violently assaulted in prison is simply not part of the
   penalty     that   criminal   offenders        pay   for   their   offenses   against
   society.” Alvarez v. Akwitti, 997 F.3d 211, 213 (5th Cir. 2021) (quotations
   omitted).
          Our agreement also extends to many of the facts presented in this
   particular case—namely, that Plaintiffs have presented sufficient evidence
   that one or more defendants may have violated these principles by using
   excessive force in restraining Moore. Plaintiffs will be able to proceed on a
   number of their claims accordingly, as the district court has already held.
          But as for the claims denied by the district court and presented by
   Plaintiffs in this appeal—Plaintiffs’ survivorship and wrongful death claims
   arising out of Moore’s death, their deliberate indifference claims, and their
   Monell claims—I agree with the district court that Plaintiffs have not carried




                                             31
Case: 20-30739       Document: 00516404243          Page: 32    Date Filed: 07/22/2022




                                     No. 20-30739


   their burden. The majority disagrees. Accordingly, I respectfully dissent in
   part. 1
                                           I.
             Start with Plaintiffs’ survivorship and wrongful death actions. It’s
   assumed for purposes of this appeal that (1) Moore engaged in physically
   threatening behavior that made it difficult in the extreme for prison guards to
   handle him; (2) one or more guards used excessive force in handling him; and
   (3) Moore later died from a subdural hematoma. But Plaintiffs must also
   present evidence, sufficient to defeat summary judgment, showing who
   caused Moore’s death. And that’s what’s missing here.
             Plaintiffs cannot survive summary judgment under standard
   principles of causation. They attribute Moore’s death to four possible acts,
   each carried out by one or more different defendants—there’s (1) Officer
   Runner’s punch inside the cell, (2) Officer Hardwell’s body slam while
   removing Moore from the cell, (3) two officers accidentally dropping Moore
   while carrying him to the Four-Way, and (4) the alleged beating that occurred
   off-camera in the Four-Way. Plaintiffs’ experts speculate only that it was
   possible that one of these acts might have caused the fatal injury. But they are
   unable to opine on which of these acts they think caused Moore’s death. And
   considering that one of these four acts (the accidental dropping) was entirely
   lawful, that means that Plaintiffs’ experts are unable to conclude that
   Moore’s death was in fact the result of unlawful conduct.
             For example, when asked whether Hardwell’s body slam caused the
   injury, one expert answered that “all I can say” is that it’s “possible.”
   Another expert testified that “I can’t tell you what specific event caused


             1
            I agree with the majority that Nurse Mitchell did not cause Moore’s death
   through excessive force and thus concur in part.




                                          32
Case: 20-30739     Document: 00516404243            Page: 33   Date Filed: 07/22/2022




                                    No. 20-30739


   [Moore’s] subdural hematoma. And, having practiced trauma surgery for
   thirty year[s], I don’t think anybody could put their finger on that given at
   least evidence that I know of that exists.” Still another expert testified that
   he “can’t offer a medical opinion as to what the specific trauma was that
   resulted in [Moore’s] subdural hematoma.”
          In sum, Plaintiffs present no expert testimony or other evidence that
   would allow a fact finder to attribute Moore’s fatal injury to the conduct of a
   specific defendant. A jury would thus have no basis to conclude that any
   particular defendant unlawfully caused Moore’s death.
          The majority relies on two theories of concurrent causation: the
   “function as a unit” theory from Simpson v. Hines, 903 F.2d 400 (5th Cir.
   1990), and the “substantial factor” theory from Bonin v. Ferrellgas, Inc., 877
   So.2d 89 (La. 2004). But neither of these theories work in light of the
   evidence available in the record of this case.
          Simpson involved the collective use of excessive force by ten officers
   acting as a unit, resulting in the death of an inmate. “[T]en officers entered
   Simpson’s cell and collectively used physical force against him.” 903 F.2d
   at 403. One officer “put his arm around Simpson’s neck while the other
   officers grabbed Simpson’s arms and legs.” Id. at 402. Then “[t]he officers
   forced Simpson to the floor and attempted to handcuff him while” one officer
   “sat on Simpson’s chest.” Id. Simpson never got back up, and he was found
   dead hours later. Id.
          So Simpson dealt with a single discrete event in which the defendants
   acted in unison. This case, by contrast, involves several discrete events,
   separated by hours of time, and implicating different defendants. So Simpson
   does not apply to the facts presented here. As Simpson itself makes clear, it
   would be “inapposite” to presume concurrent causation if the “plaintiffs




                                          33
Case: 20-30739        Document: 00516404243              Page: 34       Date Filed: 07/22/2022




                                          No. 20-30739


   complained of several separate and discrete incidents of official
   malfeasance.” Id. at 403. 2
           Nor does the substantial factor theory of causation recognized in
   Bonin apply here. Here’s how Bonin describes this theory:
           Cause-in-fact is generally a “but for” inquiry, which
           tests whether the accident would or would not have occurred
           but for the defendant’s substandard conduct. However, where
           there are concurrent causes of an accident, the proper inquiry
           is whether the conduct in question was a substantial factor in
           bringing about the accident. . . . In considering the substantial
           factor test, this Court has . . . considered “whether each of the
           multiple causes played so important a role in producing the
           result that responsibility should be imposed upon each item of
           conduct, even if it cannot be said definitively that the harm
           would not have occurred ‘but for’ each individual cause.”
   877 So.2d at 94 (citations omitted).
           To succeed under this theory, then, “the plaintiff must prove by a
   preponderance of the evidence that the defendant’s conduct was a
   substantial factor bringing about the complained of harm.” Perkins v. Entergy
   Corp., 782 So.2d 606, 612 (La. 2001).
           Here, no rational jury could conclude by a preponderance of the
   evidence that any defendant’s conduct was a “substantial factor” in bringing
   about Moore’s death. The medical experts said only that each of the alleged
   acts “possibly” caused Moore’s injury. That’s a far cry from saying that the
   act was more likely than not a “substantial factor,” i.e., that the act “played


           2
             To be sure, the majority holds that there’s sufficient evidence that the individual
   defendants beat Moore in the Four-Way, which, if true, could theoretically support
   causation under Simpson. But there’s not sufficient evidence that the individual defendants
   in this appeal were involved in the alleged beating. Badger’s testimony named only Foster,
   and Foster is not a party to this appeal.




                                                34
Case: 20-30739     Document: 00516404243           Page: 35    Date Filed: 07/22/2022




                                    No. 20-30739


   so important a role in producing the result that responsibility should be
   imposed.” Bonin, 877 So.2d at 94 (quotations omitted).
          Consider, by contrast, the case of Horton v. Blackrock Aggregates, LLC,
   213 So.3d 429 (La. Ct. App. 2017). In Horton, a man was killed when a
   concrete wall collapsed on top of him. Three defendants contributed to the
   man’s death: Langkop, BAC, and Baker. One expert testified that BAC’s
   excavation near the wall “was the predominant cause of the wall’s
   collapse.” Id. at 439. The same expert also testified that Langkop’s
   pressure-washing was “the final straw that caused the wall to collapse.” Id.
   at 440. Another expert blamed Baker, testifying that the wall “had a strong
   probability of eventual collapse on the day it was built because it was not
   properly constructed” by Baker and thus “it would have eventually collapsed
   no matter what.” Id.
          So in Horton, the plaintiffs were able to prove by a preponderance of
   the evidence that each defendant’s conduct was a “substantial factor” in
   bringing about the injury. Not so here. No expert testified that any
   defendant’s conduct was the “predominant cause” of Moore’s death or had
   a “strong probability” of causing the fatal injury. In fact, there’s no evidence
   that any defendant was even a likely or presumed cause of Moore’s death.
          Rudimentary principles of causation foreclose liability in cases such as
   this. The district court was correct to grant summary judgment.
                                         II.
          Next consider Plaintiffs’ deliberate indifference claims. Most of the
   “facts” that the majority invokes to establish deliberate indifference cannot
   be found in the record.
          For example, the majority claims that the individual defendants “all
   witnessed Moore strike his head on the prison’s concrete floor repeatedly.”




                                         35
Case: 20-30739       Document: 00516404243           Page: 36    Date Filed: 07/22/2022




                                      No. 20-30739


   Ante, at 9. But I don’t see support for this claim in the record—it’s not even
   clear from the videos when exactly Moore hit his head. Of course, we must
   assume at summary judgment that Moore did in fact hit his head during one
   or more of the incidents captured on video. But it’s too much to assume that
   each defendant knew that, given how fast the events took place, and given
   that the defendants were not all in a position to even see whether Moore’s
   head hit the ground. It’s also puzzling for the majority to suggest that the
   guards were deliberately indifferent to Moore’s medical needs, given that
   those same guards observed the prison’s nurse check on Moore several
   times. In the majority’s view, the guards could not rely on a medical
   professional’s judgment that there was no significant risk to Moore’s health.
            Another example:       The majority claims that Nurse Mitchell
   “observed” guards getting “pretty rough” with Moore in the Four-Way—
   implying that Mitchell witnessed physical abuse. Ante, at 9. Curiously, the
   majority relies on Plaintiffs’ briefing for this claim—not the record. In his
   deposition, Mitchell explained that it was hard to secure Moore, because he
   was “agitated and irate and fighting.” Mitchell was then asked if he thought
   “it was strange that [Moore] was sleeping after having been so active with
   the officers.” Mitchell said no, because “[t]rying to get [Moore] under
   control was pretty rough.” So all Mitchell meant by “pretty rough” was that
   it was hard to secure Moore. He wasn’t suggesting that he witnessed physical
   abuse.
            The majority also faults Mitchell for failing to provide medical care (1)
   after seeing the knot on Moore’s forehead and (2) after Moore failed to wake
   from the sternum rub. Ante, at 9. But Plaintiffs’ expert testified upon
   viewing a photograph of the knot that “there’s nothing here that obviously
   indicates that there would be a severe underlying head injury.” And even
   assuming that Mitchell should have known that something was wrong after
   performing the sternum rub, “the failure to alleviate a significant risk that the



                                           36
Case: 20-30739     Document: 00516404243            Page: 37   Date Filed: 07/22/2022




                                     No. 20-30739


   official should have perceived, but did not[,] is insufficient to show deliberate
   indifference.” Domino v. Texas Dep’t of Crim. Just., 239 F.3d 752, 756 (5th
   Cir. 2001) (cleaned up). See also Dyer v. Houston, 964 F.3d 374, 381 (5th Cir.
   2020) (“[D]eliberate indifference cannot be inferred merely from a negligent
   or even a grossly negligent response to a substantial risk of serious harm.”)
   (quotations omitted); Cleveland v. Bell, 938 F.3d 672, 676 (5th Cir. 2019)
   (“[A]ctual knowledge is an essential element of Plaintiffs’ burden.”).
          “Deliberate indifference is an extremely high standard to meet.”
   Domino, 239 F.3d at 756 (emphasis added). The majority does not cite a
   single case that would allow a reasonable jury to find deliberate indifference
   here, and I have found none. Accordingly, the district court was once again
   correct to grant summary judgment.
                                         III.
          The majority is also unable to point to record evidence sufficient to
   support liability against the corporate defendants and the city under Monell
   v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
          For example, to establish an unlawful custom, the majority claims that
   the prison guards unlawfully pepper sprayed inmates with such frequency
   that they even had a name for the practice—they called it “pepper spraying
   mode.” Ante, at 3. But there is no record evidence to support this claim.
   The phrase “pepper spraying mode” comes from Badger’s deposition. In
   that deposition, Badger merely relayed what Foster said to him: “[Foster]
   said they called him, and when he got there . . . they was in pepper spraying
   mode.” There’s no indication that this phrase was a name for a practice
   within the prison. Not even Plaintiffs suggest as much.
          To take another example, the majority says that the assistant warden
   “admitted” that the Four-Way was used to “interrogate” prisoners. Ante,
   at 3. But he admitted no such thing. The word “interrogate” comes from




                                          37
Case: 20-30739     Document: 00516404243             Page: 38   Date Filed: 07/22/2022




                                      No. 20-30739


   Plaintiffs’ brief, not the assistant warden’s deposition. In his deposition, the
   assistant warden said only that he and guards sometimes talked to inmates in
   the Four-Way. He specifically denied any practice of bringing inmates to the
   Four-Way, much less a practice of bringing them there for the purpose of
   interrogation or physical abuse.
          The majority also tries to establish the existence of an unlawful
   custom by pointing to (1) Yolanda Jackson’s vague and conclusory testimony
   and (2) an admission by two guards to having pepper sprayed inmates in the
   Four-Way a year after Moore’s death (the majority cites this confession
   twice). The majority then simply declares, without citing a single case:
   “This evidence suffices.” Ante, at 22.
          But established precedent imposes a far higher bar for liability under
   Monell than that. A custom may give rise to liability under Monell only if the
   unlawful practice is “so persistent and widespread as to practically have the
   force of law.” Connick v. Thompson, 563 U.S. 51, 61 (2011). The pattern of
   behavior “must have occurred for so long or so frequently that the course of
   conduct warrants the attribution to the governing body of knowledge that the
   objectionable conduct is the expected, accepted practice of . . .
   employees.” Davidson v. City of Stafford, 848 F.3d 384, 396 (5th Cir. 2017)
   (quotations omitted). A pattern thus requires “similarity, specificity, and
   sufficiently numerous prior incidents.” Id. “Showing a pervasive pattern is
   a heavy burden.” Sanchez v. Young Cnty., 956 F.3d 785, 793 (5th Cir. 2020).
          The majority nowhere acknowledges this heavy burden. See, e.g.,
   Fraire v. City of Arlington, 957 F.2d 1268, 1278 (5th Cir. 1992) (to prevail
   under Monell, “[w]e have consistently required a plaintiff to plead specific
   facts, not merely conclusory allegations”) (quotations omitted); Peterson v.
   City of Fort Worth, 588 F.3d 838, 851 n.4 (5th Cir. 2009) (finding no pattern




                                          38
Case: 20-30739      Document: 00516404243         Page: 39   Date Filed: 07/22/2022




                                   No. 20-30739


   even though there were 27 complaints of excessive force over four years
   against police officers).
                                      ***
          In this appeal from the grant of summary judgment, we construe the
   evidence in Plaintiffs’ favor. But that doesn’t give us license to prop up
   Plaintiffs’ case with evidence that doesn’t exist—or to treat Plaintiffs’
   briefing as if it were the record. Nor does it license us to make legal
   pronouncements contrary to our precedent. I respectfully dissent in part.




                                       39